UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive 24th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer" and "large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 3,625,887 shares of common stock, without par value, outstanding at November 2,2007, all of which were held, beneficially and of record, by Peoples Energy Corporation. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 CONTENTS Page Forward-Looking Statements 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Capitalization 7 Condensed Consolidated Statements of Cash Flows 8 CONDENSED NOTES TO FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 36 Signature 37 EXHIBIT INDEX 38 12 North Shore Gas Company Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company - 2 - Commonly Used Acronyms AG Illinois Attorney General CERCLA The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FIN FASB Interpretation No. ICC Illinois Commerce Commission IEPA Illinois Environmental Protection Agency IRS Internal Revenue Service LIFO Last in, first out MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations MGUC Michigan Gas Utilities Corporation (a wholly-owned subsidiary of Integrys Energy Group, Inc.) MPSC Michigan Public Service Commission MPUC Minnesota Public Utilities Commission MTM Mark-to-market OMC Outboard Marine Corporation NSG North Shore Gas Company PCB Polychlorinated biphenyl PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company PRP Potentially Responsible Party PSCW Public Service Commission of Wisconsin ROD Record of decision SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WPSC Wisconsin Public Service Company (a wholly-owned subsidiary of Integrys Energy Group, Inc.) - 3 - Forward-Looking Statements In this report, NSG and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Although NSG and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct. Except to the extent required by the federal securities laws, NSG and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in MD&A, forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: · Revenues or expenses, · Capital expenditure projections, and · Financing sources. Forward-looking statements involve a number of risks and uncertainties. There are many factors that could cause actual results to differ materially from those expressed or implied in this report. Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report. Other factors include: · The successful combination of the operations of PEC and its subsidiaries, including NSG, within Integrys Energy Group, Inc. ("Integrys") (Integrys was formerly known as WPS Resources Corporation); · Unexpected costs and/or unexpected liabilities related to the merger between a subsidiary of Integrys and PEC; · The combined company of Integrys and PEC may be unable to achieve the forecasted synergies or it may take longer or cost more than expected to achieve these synergies; · Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting NSG; · The impact of recent and future federal, state and local regulatory change, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry, changes in environmental, tax and other laws and regulations to which NSG and its subsidiary are subject, as well as changes in application of existing laws and regulations; · Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, proceedings concerning the prudence review of NSG’s gas purchases and costs actually incurred; · The credit ratings of NSG could change in the future; · Resolution of audits or other tax disputes with the IRS, Illinois state revenue agencies or other taxing authorities; · The effects, extent and timing of additional competition or regulation in the markets in which NSG operates; · The impact of fluctuations in commodity prices, interest rates, and customer demand; · The effectiveness of NSG’s derivative instruments and hedging activities and their impact on its future results of operations; · Available sources and costs of natural gas; · Investment performance of employee benefit plan assets; · Advances in technology; · Effects of and changes in political, legal and economic conditions and developments in the United States and Illinois; · The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; · Financial market conditions and the results of financing efforts, including risks associated with commodity prices (particularly natural gas), interest rates and counter-party credit; · Weather and other natural phenomena, in particular the effect of weather on natural gas sales; · The effect of accounting pronouncements issued periodically by standard-setting bodies; and · Other factors discussed elsewhere herein and in other reports filed by NSG and/or Integrys from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. - 4 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Millions) 2007 2006 2007 2006 Gas operating revenues $ 22.9 $ 22.3 $ 192.6 $ 174.8 Operating expenses Gas purchased for resale 13.4 12.2 145.8 130.0 Operating and maintenance expenses 8.7 9.6 28.8 29.5 Gas charge settlement - - 2.0 (12.7 ) Depreciation and amortization 1.4 1.5 4.4 4.3 Taxes, other than income taxes 0.8 0.5 2.0 1.6 Operating income (loss) (1.4 ) (1.5 ) 9.6 22.1 Miscellaneous income 0.3 0.4 1.1 1.2 Interest expense (1.1 ) (1.1 ) (3.1 ) (3.1 ) Other (expense) income (0.8 ) (0.7 ) (2.0 ) (1.9 ) Income (loss) before taxes (2.2 ) (2.2 ) 7.6 20.2 Income tax expense (benefit) (0.9 ) (0.8 ) 2.7 7.8 Net Income (Loss) $ (1.3 ) $ (1.4 ) $ 4.9 $ 12.4 The accompanying condensed notes are an integral part of these statements. - 5 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, September 30, (Millions) 2007 2006 2006 Assets Current assets Cash and cash equivalents $ 5.3 $ 0.1 $ 12.8 Customer and other receivables, net of reserves of $1.9, $1.4, and $2.1 at September 30, 2007, December 31, 2006 and September 30, 2006 13.3 24.2 9.0 Receivables from related parties 0.7 0.4 3.6 Accrued unbilled revenues 5.0 20.6 5.8 Natural gas in storage, primarily at last-in, first-out cost 19.8 10.0 21.7 Materials and supplies, at average cost 0.9 1.0 1.1 Regulatory assets 12.2 21.1 24.6 Assets from risk management activities 1.0 0.4 0.3 Deferred income taxes 2.9 1.9 2.5 Prepayments and other 1.8 1.3 2.8 Total current assets 62.9 81.0 84.2 Property, plant, and equipment, net of accumulated depreciation of $153.5, $151.2, and $149.8 at September 30, 2007,December 31, 2006 and September 30, 2006, respectively 225.9 224.6 224.7 Noncurrent regulatory assets 119.8 103.6 86.8 Investments and other assets 2.6 1.7 4.3 Long-term assets from risk management activities 0.1 - - Total assets $ 411.3 $ 410.9 $ 400.0 Liabilities and Capitalization Current liabilities Accounts payable $ 16.6 $ 25.0 $ 21.1 Payables to related parties 10.0 23.3 29.6 Current liabilities from risk management activities 9.7 3.2 - Accrued interest and taxes 1.7 5.4 2.6 Gas costs refundable through rate adjustments 7.0 2.7 12.4 Customer credit balances 7.4 12.2 11.8 Other 8.2 4.5 4.6 Total current liabilities 60.6 76.3 82.1 Long-term liabilities and deferred credits Deferred income taxes 41.8 45.2 45.7 Deferred investment tax credits 2.8 2.8 2.9 Noncurrent regulatory liabilities 2.0 2.1 2.1 Environmental remediation liability 86.3 70.4 67.9 Pension and postretirement benefit obligations 24.8 22.5 9.9 Long-term liabilities from risk management activities 0.1 - - Asset retirement obligations 20.4 19.5 19.3 Other 2.7 0.3 - Total long-term liabilities and deferred credits 180.9 162.8 147.8 Commitments and contingencies Capitalization Common stock equity 100.7 102.7 100.9 Long-term debt 69.1 69.1 69.2 Total capitalization 169.8 171.8 170.1 Total liabilities and capitalization $ 411.3 $ 410.9 $ 400.0 The accompanying condensed notes are an integral part of these statements. - 6 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) September 30, December 31, September 30, (Millions, except share amounts) 2007 2006 2006 Long-term debt First mortgage bonds Series Year Due M 5.00% 2028 $29.1 $29.1 $29.2 N-2 4.625% 2013 40.0 40.0 40.0 Total first and refunding mortgage bonds and adjustable rate bonds 69.1 69.1 69.2 Unamortized (discount) premium on long-term debt, net - - - Total long-term debt 69.1 69.1 69.2 Common stock equity Common stock, without par value— Authorized 5,000,000shares Outstanding 3,625,887shares 24.8 24.8 24.8 Accumulated other comprehensive loss (0.1) (0.1) (0.2) Retained earnings 76.0 78.0 76.3 Total common stock equity 100.7 102.7 100.9 Total capitalization $169.8 $171.8 $170.1 The accompanying condensed notes are an integral part of these statements. - 7 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Millions) 2007 2006 Operating Activities: Net income (loss) $ 4.9 $ 12.4 Adjustments to reconcile net income to cash provided by operations: Depreciation 5.0 4.9 Deferred income taxes and investment tax credits—net (1.1 ) 8.8 Pension and postretirement expense 2.0 2.4 Pension and postretirement funding - (1.8 ) Gas charge settlement expense (credit) 2.0 (12.7 ) Gas charge reconciliation expense 0.7 - Other adjustments (6.3 ) (4.3 ) Net changes in: Receivables—net 24.5 56.7 Receivables from related parties (0.4 ) (3.2 ) Gas in storage (9.8 ) (12.4 ) Gas costs recoverable/refundable through rate adjustments 3.7 9.1 Accounts payable (8.4 ) (24.4 ) Payables to related parties 6.1 (0.9 ) Accrued interest 0.8 0.9 Accrued taxes (4.5 ) (5.6 ) Temporary LIFO liquidations - (3.7 ) Customer credit balances (4.8 ) 5.2 Gas charge settlement liability - (4.3 ) Other 1.8 4.8 Net cash provided by (used in) operating activities 16.2 31.9 Investing Activities: Capital spending (6.5 ) (7.4 ) Short-term investments - - Intercompany loan receivable 0.1 - Net cash provided by (used in) investing activities (6.4 ) (7.4 ) Financing Activities: Intercompany loan payable - (9.9 ) Dividends paid on common stock (4.6 ) (3.0 ) Net cash provided by (used in) financing activities (4.6 ) (12.9 ) Net increase (decrease) in cash and cash equivalents 5.2 11.6 Cash and cash equivalents at beginning of period 0.1 1.2 Cash and cash equivalents at end of period $ 5.3 $ 12.8 The accompanying condensed notes are an integral part of these statements. - 8 - NORTH SHORE GAS COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS September 30, 2007 NOTE 1FINANCIAL INFORMATION We have prepared the condensed, consolidated financial statements of NSG and its wholly-owned subsidiary under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which unless otherwise noted include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements. These condensed financial statements should be read along with the audited financial statements and notes included in the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006. Effective February 21, 2007, the previously announced merger between a wholly-owned subsidiary of Integrys andPEC was consummated (the "PEC merger"). NSG is wholly-owned by PEC. Effective with the merger, NSGadopted the financial statement presentation policies of Integrys.Certain items previously reported for the prior periods have been reclassified to conform to the presentation in the current period: Condensed Consolidated Statements of Income: Revenues and taxes, other than income taxes, are presented net of pass-through taxes. (See Note 3, "Revenue Recognition," for further discussion.) Condensed Consolidated Balance Sheets: Accrued unbilled revenues are shown separately from customer receivables, net of reserve for uncollectible accounts. Accrued interest and accrued taxes have been combined as one line item. Certain current liabilities have been aggregated into other current liabilities as a single line item. Postretirement benefit obligations have been reclassified from other long-term liabilities to pension and postretirement benefit obligations. Condensed Consolidated Statements of Cash Flows: Changes in accounting overdraft cash balances within net changes in accounts payable are presented as an operating activity rather than as a financing activity. Changes in margin account balances as part of deposits with a broker are presented as an operating activity rather than as an investing activity. The NSG condensed consolidated financial statements do not reflect, and are not required to reflect, any push down basis of accounting as a result of the PEC merger. We have condensed or omitted certain financial information and footnote disclosures normally included in our annual audited financial statements.These condensed consolidated financial statements should be read along with the audited financial statements and notes thereto included in the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006.Due - 9 - to a number of factors, including the seasonality of NSG's businesses and market price volatility, the quarterly results of operations and statements of financial position and cash flows should not be considered indicative of the results to be expected for the year as a whole. As previously disclosed in the combined PEC, PGL and NSG Transition Report on Form 10-Q for the Transition Period from October 1, 2006 to December 31, 2006, NSG changed its fiscal year end from September 30 to December 31. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with an original maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the NSG Condensed Consolidated Statements of Cash Flows: Nine Months Ended September 30, (Millions) 2007 2006 Cash paid for interest $ 1.9 $ 1.9 Cash paid for income taxes $ 9.6 $ 3.9 NOTE 3REVENUE RECOGNITION Natural gas sales and transportation revenues are recorded on the accrual basis for all gas delivered during the month, including an estimate for gas delivered but unbilled at the end of each month. In Illinois, delivering, supplying, furnishing or selling gas for use or consumption and not for resale is subject to state and, in some cases, municipal taxes (revenue taxes). The Illinois Public Utilities Act provides that the tax may be recovered from utility customers by adding an additional charge to customers’ bills. These pass-through taxes are due only to the extent they are collected as cash receipts as opposed to amounts billed. The revenues presented on the Condensed Consolidated Statements of Income exclude the billings to customers for these pass-through taxes.For the three-month and nine-month periods ended September 30, 2006, NSG previously reported most revenue taxes on a gross basis, whereby the billed amounts for the recovery of these taxes were included in revenues, and an offsetting expense amount (net of an administrative fee) representing the expected cash payment of the taxes was included in taxes, other than income taxes on the statement of income. In connection with the PEC merger, beginning with the quarter ended March 31, 2007, NSG adopted the accounting policy of excluding such pass-through taxes from both revenues and taxes, other than income taxes.Revenue tax amounts excluded from revenues and taxes, other than income taxes for the three- and nine-month periods ended September 30, 2006 were $1.4 million and $9.3 million, respectively. NOTE 4GAS IN STORAGE For 2007, NSG prices storage injections, except for liquid propane, at the calendar year average of the costs of natural gas supply purchased.For 2006, NSG priced storage injections at the fiscal year average of the costs of natural gas supply purchased.Withdrawals from storage, except for liquid propane, are priced on the LIFO cost method.NSG accounts for liquid propane inventory using the average cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit. Because September 30, 2006 was formerly the fiscal year end, the September 30, 2006 inventory balance was not accounted for as an interim period balance.Due to seasonality requirements, NSG expects interim reductions in LIFO layers to be replenished by year end. At September 30, 2007 and 2006, all LIFO layers were replenished and the LIFO liquidation credit balance was zero. - 10 - NOTE 5RISK MANAGEMENT ACTIVITIES Derivative Instruments and Hedging Activities NSG's gas supply costs may vary due to changes in commodity prices that affect its operations. To manage this volatility, NSG uses forward contracts and financial instruments, including commodity swaps and options. It is the policy of NSG to use these instruments solely for the purpose of managing volatilityand not for any speculative purpose. NSG accounts for derivative financial instruments pursuant to SFAS No. 133 “Accounting for Derivatives and Hedging Activities”, as amended and interpreted ("SFAS No. 133"). Under the provisions of SFAS No. 133, all derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception. Mark-To-Market Derivative Instruments.NSG uses derivative instruments to manage its cost of gas supply and mitigate price volatility. All such derivative instruments are measured at fair value. NSG's tariffs allow for full recovery from its customers of prudently incurred gas supply costs, including gains or losses on these derivative instruments. In turn, SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” ("SFAS No. 71"), allows for these MTM derivative gains or losses to be recorded as regulatory assets or regulatory liabilities. Realized gains or losses are recorded as an adjustment to the cost of gas supply in the period that the underlying gas purchase transaction takes place. The costs and benefits of this activity are passed through to customers under the tariffs of NSG. The MTM asset (liability) value of the above contracts for NSG at September 30, 2007, December 31, 2006, and September 30, 2006 were $(8.7) million, $(20.2) million, and $(24.1) million, respectively. Cash Flow Hedges. During the fiscal year ended September 30, 2003, NSG entered into treasury lock agreements that hedged the 10-year treasury component of a portion of the total anticipated fiscal 2003 debt financings.On April 24, 2003, in connection with the issuance of the new debt, NSG unwound its treasury positions locking in a $0.4 million loss recorded to accumulated other comprehensive income.This amount is being amortized as interest expense over the 10-year term of the debt. The portion of accumulated other comprehensive income (loss) at September 30, 2007 that is expected to be reclassified to earnings during the next 12 months is $(23,000).The maximum term of accumulated other comprehensive income (loss) expected to be reclassified is 67 months. - 11 - Summary.The following table shows NSG’s assets and liabilities from all risk management activities. Certain commodity financial instruments are executed by NSG and shown as assets/liabilities from risk management activities. Other commodity financial instruments were previously executed by PEC on behalf of NSG and are represented on NSG's balance sheet as payables to related parties. Unrealized gains or losses on certain mark-to-market commodity contracts related to deposits with brokers are included within other receivables. Assets Liabilities September 30, December 31, September 30, September 30, December 31, September 30, (Millions) 2007 2006 2006 2007 2006 2006 Commodity contracts $ 1.1 $ 2.5 $ 2.8 $ 9.8 $ 22.7 $ 26.9 Balance Sheet Presentation Current Assets/liabilities from risk management activities $ 1.0 $ 0.4 $ 0.3 $ 9.7 $ 3.2 $ - Other receivables - 2.1 2.5 - - - Payables to related parties - 18.9 26.9 Total current $ 1.0 $ 2.5 $ 2.8 $ 9.7 $ 22.1 $ 26.9 Long-term Assets/liabilities from risk management activities $ 0.1 $ - $ - $ 0.1 $ - $ - Payables to related parties - 0.6 - Total long-term 0.1 - - 0.1 0.6 - Total $ 1.1 $ 2.5 $ 2.8 $ 9.8 $ 22.7 $ 26.9 NOTE 6ASSET RETIREMENT OBLIGATIONS Under the provisions of SFAS No. 143, “Accounting for Asset Retirement Obligations” ("SFAS No. 143"), and Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations” ("FIN 47"), NSG has recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets.NSG identified asset retirement obligations primarily related to distribution pipe removal (including asbestos and PCBs in pipes), asbestos and PCBs in buildings and removal of above ground storage tanks.In accordance with SFAS No. 71, NSG establishes regulatory assets and liabilities to record the differences between ongoing expense recognition under SFAS No. 143 and FIN 47 and the rate making practices for retirement costs authorized by the ICC.All asset retirement obligations are recorded as other long-term liabilities on the balance sheet of NSG. The following table shows all changes to the asset retirement obligation liabilities of NSG. (Millions) Asset retirement obligations at December 31, 2006 $ 19.5 Accretion 0.9 Asset retirement obligations at September 30, 2007 $ 20.4 NOTE 7INCOME TAXES The effective tax rates were 41.4% and 36.6% for the three-month periods ended September 30, 2007 and 2006, respectively, and 35.5% and 38.8% for the nine-month periods ended September 30, 2007 and 2006, respectively. NSG's provision for income taxes for 2007 is calculated in accordance with APB Opinion No. 28, "Interim Financial Reporting" (“APB 28"). The accounting rules for interim income taxes require that the year-to-date tax provision or benefit for ordinary income or loss be based on the expected annual effective tax rate for ordinary income or loss.APB 28 was not applied in the September 30, 2006 income statement as September 30 was NSG's fiscal year end for 2006. The provision for the three and nine months ended September 30, 2006 did not take into account any forecasted activity beyond September 30, 2006. As a result, the effective income tax rates for the 2006 periods and for the quarter - 12 - ended September 30, 2007are not meaningful. The effective tax rate differs from the federal tax rate of 35% for the nine-month period ended September 30, 2007, primarily due to the effect of state income taxation, partially offset by the permanent tax effects of the exclusion of the Medicare subsidy from taxable income. Effective January 1, 2007, NSG adopted the provisions of FASB Interpretation No. 48 ("FIN 48"), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.” The cumulative effect of adopting FIN 48 was an increase of less than $0.1 million to the January 1, 2007 retained earnings balance. At January 1, 2007, the amount of unrecognized tax benefits was $0.1 million. No unrecognized tax benefits would affect NSG's effective tax rate if recognized in subsequent periods. At the beginning of 2007, approximately $0.1 million of liability was accrued for the possible payment of interest and penalties related to uncertain tax positions. NSG records penalties and interest related to uncertain tax positions in income tax expense. NSG files income tax returns in the U.S. federal jurisdiction and in various U.S. state jurisdictions. With a few exceptions (major exceptions listed below), NSG is no longer subject to U.S. federal, state or local income tax examinations by tax authorities for years prior to 2002. · Illinois Department of Revenue – NSG has agreed to extensions of the statutes of limitations for assessing tax for tax years covering 2001-2004. The extensions for tax years covering 2001-2002 expire March 31, 2008, and the extensions for tax years covering 2003-2004 expire December 31, 2008. · United States IRS – NSG has agreed to extensions of the statutes of limitations for tax years covering 1999-2004. The extensions for tax years covering 1999-2003 expire September 30, 2008, and the extension covering tax year 2004 expires June 30, 2009. NSG has closed examinations for the following major jurisdictions for the following tax years: · United States IRS – NSG has partially agreed to an audit report and closing statement for an IRS examination of the 1999-2003 tax years, but NSG has protested one issue from the agent’s report that has been sent to IRS appeals for potential resolution. NSG has open examinations for the following major jurisdictions for the following tax years: · United States IRS – NSG has an open examination for the 2004-2005 tax years. · Illinois Department of Revenue – NSG has an open examination for the 2001-2006 tax years. We do not expect a significant impact to the FIN 48 liability from the expiration of the statute of limitations in any jurisdiction to occur within the next 12 months. NOTE 8COMMITMENTS AND CONTINGENCIES Commodity and Purchase Order Commitments NSG has obligations at September 30, 2007 related to natural gas supply and transportation contracts with total estimated demand payments of $61.3 million through 2017. NSG expects to recover these costs in future customer rates. Additionally, NSG has contracts to sell natural gas to customers. NSG also has commitments in the form of purchase orders issued to various vendors totaling $1.0 million at September30, 2007. - 13 - Environmental FormerManufacturedGasPlant Sites NSG, its predecessors and certain former affiliates operated facilities in the past at multiple sites for the purposes of manufacturing gas and storing manufactured gas. In connection with manufacturing and storing gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites. Under certain laws and regulations relating to the protection of the environment, NSG might be required to undertake remedial action with respect to some of these materials. NSG was addressing these sites under a program supervised by the IEPA.As discussed below, in 2007 NSG transferred certain of these sites to a program administered by the EPA. NSG is addressing five manufactured gas plant sites, including one site described in more detail below. Investigations have been completed at all or portions of four sites.Cleanups have not yet been completed at any of these four sites. NSG has determined that cleanup is not required at one of these four sites. The EPA has identified NSG as a PRP under CERCLA at the Waukegan Coke Plant Site located in Waukegan, Illinois ("Waukegan Site"). The Waukegan Site is part of the OMC Superfund Site. The EPA also identified OMC, General Motors Corporation and certain other parties as PRPs at the Waukegan Site. The EPA has issued a ROD selecting the remedial action for the Waukegan Site. The selected remedy consists of on-site treatment of groundwater and off-site disposal of soil containing polynuclear aromatic hydrocarbons and arsenic. NSG and the other PRPs have executed a remedial action consent decree which has been entered by the federal district court. The consent decree requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27 million. The soil component of the remedial action was completed in August 2005. The final design for the groundwater component of the remedial action has been completed and construction of the groundwater treatment plant has commenced. The EPA has agreed to reduce the financial assurance requirement to $21 million to reflect completion of the soil component of the remedial action. In July 2007, NSG transferred two of its largest manufactured gas plant sites which were being addressed under IEPA supervision to the EPA Superfund Alternative Sites Program.Under the EPA’s program, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites. WPSC, MGUC, PGL and NSG are coordinating the investigation and the cleanup of the Wisconsin, Illinois and Michigan manufactured gas plant sites under what is called a “multi-site” program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. NSG estimated the future undiscounted investigation and cleanup costs for remaining work to be done at all of the Illinois manufactured gas plant sites (namely, those being addressed by both the IEPA and the EPA) as of September 30, 2007 to be approximately $86.3 million.This represents a substantial increase from estimates prior to June 30, 2007. Effective with the quarter ended June 30, 2007, this estimate takes into account (1) the transfer of sites to the EPA, which allows for estimates with greater certainty for sediment cleanup and remediation of sites where access to the sites could not previously be obtained under the IEPA program and (2) is based on assumptions and calculation methodology consistent with that used by WPSC in determining its investigative and cleanup costs for manufactured gas plant sites.NSG may adjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations and the assessment of natural resource damages. NSG intends to seek contribution from other entities for the costs incurred at the sites, but the full extent of such contributions cannot be determined at this time. NSG is recovering the costs of environmental activities relating toits former manufactured gas operations, including carrying charges on the unrecovered balances, under rate mechanisms approved by the ICC, which authorize recovery of prudently incurred costs. Costs incurred in each fiscal year are subject to a prudence review by the ICC during a reconciliation proceeding for such fiscal year. The related regulatory asset (stated in current year - 14 - dollars), representing unrecovered costs (both incurred to date and estimated future costs), was $88.0 million at September 30, 2007. Costs are expensed in the statement of income in the same period they are billed to customers and recognized as revenues. Management believes that any costs incurred by NSG for environmental activities relating to former manufactured gas operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are therefore recoverable through rates for utility service. Accordingly, management believes that the costs incurred by NSG in connection with former manufactured gas operations will not have a material adverse effect on the financial position or results of operations of NSG. However, any changes in NSG’s approved rate mechanisms for recovery of these costs, or any adverse conclusions by the ICC with respect to the prudence of costs actually incurred, could materially affect NSG’s recovery of such costs through rates. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand from the S.W. Shattuck Chemical Company, Inc., ("Shattuck") a responsible party under CERCLA, for reimbursement, indemnification and contribution for the response costs incurred at Shattuck’s Denver site. Shattuck is a wholly owned subsidiary of Salomon, Inc. (“Salomon”). The demand alleges that NSG is a successor to the liability of a former entity that was allegedly responsible during the period 1934 through 1941 for the disposal of mineral processing wastes containing radium and other hazardous substances at the site. In 1992, the EPA issued the ROD for the Denver site. The remedy selected in the ROD consisted of the on-site stabilization, solidification and capping of soils containing radioactive wastes. In 1997, the remedial action was completed. NSG filed a declaratory judgment action against Salomon in the United States District Court for the Northern District of Illinois. The suit asked the court to declare that NSG is not liable for response costs at the Denver site. Salomon filed a counterclaim for costs incurred by Salomon and Shattuck with respect to the site. In 1997, the district court granted NSG's motion for summary judgment, declaring that NSG is not liable for any response costs in connection with the Denver site. In 1998, the United States Court of Appeals for the Seventh Circuit reversed the district court’s decision and remanded the case for determination of what liability, if any, the former entity has, and therefore NSG has, for activities at the site. In 1999, the EPA announced that it was reopening the ROD for the Denver site. The EPA’s announcement followed a six-month scientific/technical review by the agency of the remedy’s effectiveness. In 2000, the EPA amended the ROD to require removal of the radioactive wastes from the site to a licensed off-site disposal facility. In December 2001, Shattuck entered into a proposed settlement agreement with the United States and the State of Colorado regarding past and future response costs at the site. In August 2002, the agreement was approved by the United States District Court for the District of Colorado. Under the terms of the agreement, Shattuck agreed to pay, in addition to amounts already paid for response costs at the site, approximately $7.2 million in exchange for a release from further obligations at the site. The release will not apply in the event that new information shows that the remedy selected in the amended ROD is not protective of human health or the environment or if it becomes necessary to remediate contaminated groundwater beneath or emanating from the site. The EPA’s website indicates that the remediation of the site was completed in July 2006 and that all radioactive waste has been removed.The website further indicates that the site has been deemed protective of human health and the environment. According to a published news report, the EPA has stated that the total cost of the remedy was $57 million. NSG does not believe that it has liability for the response costs, but cannot determine the matter with certainty. At this time, NSG cannot reasonably estimate what range of loss, if any, may occur. In the event - 15 - that NSG incurs liability, it would pursue reimbursement from insurance carriers and other responsible parties, if any. Gas Charge Reconciliation Proceedings and Related Matters For NSG, the ICC conducts annual proceedings regarding the reconciliation of revenues from the gas charge and related gas costs. The gas charge represents the cost of gas and transportation and storage services purchased by NSG ("Gas Charge"). In these proceedings, the accuracy of the reconciliation of revenues and costs is reviewed and the prudence of gas costs recovered through the Gas Charge is examined by interested parties. If the ICC were to find that the reconciliation was inaccurate or any gas costs were imprudently incurred, the ICC would order NSG to refund the affected amount to customers through subsequent Gas Charge filings. The proceedings are initiated shortly after the close of the fiscal year and historically take at least a year to 18 months to complete. The ICC issued orders on March 28, 2006, approving a settlement that resolved all proceedings regarding NSG for fiscal 2001 - 2004 costs.The recommendation that proceedings for NSG's fiscal 2000 be reopened was made moot by approval of the settlement.The orders, which became publicly available March 30, adopted a January 17, 2006 Settlement Agreement and Release among and between NSG, the People of the State of Illinois through the AG, the City of Chicago ("Chicago") and the Citizens Utility Board, as amended by an Amendment and Addendum dated March 6, 2006 (the "Agreement"). In its orders approving the Agreement, the ICC determined that $4 million should be refunded to customers of NSG. In April 2006, the refund was credited to customer accounts. Pursuant to the Agreement, NSG also paid $0.2 million jointly to Chicago and the AG in 2006.PEC also agreed to pay up to $5 million per year over the next five years (the “Subsequent Payments”) towards the funding of conservation and weatherization programs for low and moderate-income residential dwellings (the “Conservation Programs”). The five Subsequent Payments of up to $5 million will be paid based upon Conservation Programs to be developed by Chicago and/or the AG.NSG will not seek recovery in any future rate or reconciliation cases of any amounts associated with the Conservation Programs. In July 2007, NSG received an itemized estimated cost and request for payment jointly from Chicago and the AG in the amount of $0.4 million to fund Conservation Programs for the remainder of 2007. NSG management concluded that this estimated cost and request for payment constitutes sufficient evidence that Chicago and the AG has established or is taking steps to develop valid Conservation Programs as required under the Agreement and that it is probable Chicago and the AG will request similar levels of annual funding through 2011 (Chicago and the AG made no allowance for a partial year in its request for payment for 2007). Consequently, NSG recorded a $2 million liability and related charge to earnings in the quarter ended June 30, 2007 for Subsequent Payments representing its portion of the $25 million in total Subsequent Payments. Of this amount, $1.6 million is included in other long-term liabilities and $0.4 million is included in other current liabilities. The remaining $23 million of the $25 million in total Subsequent Payments represents PGL's portion. Under the Agreement, NSG agreed to forgive all outstanding bad debt from fiscal years 2000-2005 existing as of March 6, 2006, remove the bad debt from customers’ records and to not use any forgiven indebtedness as a reason to deny natural gas service.NSGwrote off an estimated $7 million in prior periods. The Agreement provides that NSG will cooperate with Chicago and the AG to identify those customers of NSG who were not receiving natural gas as of the date of the Agreement that are financial hardship cases. The hardship cases were identified by NSG, the AG and Chicago. Following identification, NSG reconnected the hardship cases. NSG forgave all outstanding debt for reconnected customers. Pursuant to the Agreement, NSG agreed to implement recommendations proposed by the ICC’s staff and the intervenors to conduct internal and external audits of its natural gas procurement practices.A natural gas supply management audit performed by a consulting firm retained by the ICC is in progress.No findings or recommendations have yet been issued. - 16 - A $4.3 million charge was allocated to NSG in accordance with the orders. In anticipation of the March 28, 2006 orders from the ICC, NSG recorded estimated Gas Charge settlement costs for the three-month period ended December31, 2005 of $17.0 million.As a result, a $12.7 million credit adjustment to the Gas Charge settlement was recorded in the three-month period ended March 31, 2006. Amounts refunded in connection with the Gas Charge reconciliation cases for fiscal years 2001 through 2004 relate to specific issues that occurred during that period and NSG does not believe them to be indicative of future actions that may be taken by the ICC with respect to current outstanding and future Gas Charge reconciliation cases. The fiscal 2005 Gas Charge reconciliation case was initiated in November 2005 and NSG filed direct testimony.The settlement of the prior fiscal years’ Gas Charge reconciliation proceedings does not affect this case.The ICC staff and intervenor direct testimony was filed January 18, 2007.The ICC staff's witnesses recommended a disallowance of approximately $1.1 million for NSG.An intervenor witness (on behalf of the Citizens Utility Board) recommended a disallowance of approximately $1.1 million for NSG.The majority of the proposed disallowances are for a one-time adjustment by NSG to transportation customers’ bank (storage) gas liability balances. NSG filed its rebuttal testimony on February 22, 2007, and the ICC staff and intervenors filed their rebuttal testimony on April 25, 2007. In their rebuttal testimony, the ICC staff's witnesses reduced their recommended disallowance to about $1 million. The record in this case was marked heard and taken on May 30, 2007, and briefing concluded in August 2007. The administrative law judges issued a proposed order on November 5, 2007. Exceptions from all parties to that proposed order are due November 19, 2007, and replies to exceptions are due November 26, 2007. The proposed order adopts ICC staff’s recommended disallowance of approximately $1 million. Following the filing of exceptions and replies, the administrative law judges will submit a proposed order to the ICC. Prior to the quarter ended September 30, 2007, NSG had recorded a $0.4 million liability primarily related to the ICC staff’s proposed disallowance associated with the Gas Purchase and Agency Agreement that was at issue in the fiscal 2001-2004 cases (and in effect for only one month after 2004), which NSG stated in its rebuttal testimony it is not contesting and which is inclusive of accrued interest. In the quarter ended September 30, 2007, NSG recorded additional expense of $0.7 million (including interest).As a result, an other current liability of $1.1 million as of September 30, 2007, which includes interest, is equal to the refund that would be required if the proposed order from the administrative law judges is adopted. The fiscal 2006 Gas Charge reconciliation case was initiated on November 21, 2006.NSG filed its direct testimony on April 10, 2007.On May 16, 2007, the ICC initiated a Gas Charge reconciliation case for the period of October 2006 through December 2006 to cover the gap created by NSG’s move to a calendar year reconciliation period.The ICC staff moved to consolidate the new case with the fiscal 2006 case, and the administrative law judge granted the motion in July 2007.NSG’s direct testimony was filed October 17, 2007.At a status hearing on the consolidated case in September 2007, the administrative law judge continued the matter generally and directed the parties to file a proposed schedule within sixty days of the ICC’s issuance of an order in the fiscal 2005 Gas Charge case. Class Action In February 2004, a purported class action was filed in Cook County Circuit Court against PEC, PGL and NSG by customers of PGL and NSG alleging, among other things, violation of the Illinois Consumer Fraud and Deceptive Business Practices Act related to matters at issue in the utilities’ fiscal year 2001 Gas Charge reconciliation proceedings. The suit, Alport et al. v. Peoples Energy Corporation, seeks unspecified compensatory and punitive damages. PGL and NSG have been dismissed as defendants and the only remaining counts of the suit allege violations of the Consumer Fraud and Deceptive Business Practices Act and that PEC acted in concert with others to commit a tortious act. PEC denies the allegations and is vigorously defending the suit. - 17 - Based upon the settlement and dismissal of NSG's fiscal years 2001 through 2004 reconciliation cases by the ICC, the court on September 25, 2006 granted in part PEC's motion to dismiss the case by limiting the potential class members in the suit to those persons who were customers during the time that PEC’s joint venture with Enron was in operation and did not receive part of the settlement proceeds from the reconciliation cases. However, the court denied PEC’s motion to dismiss the case to the extent that the complaint seeks punitive damages (regardless of whether such customers received part of the settlement proceeds from the reconciliation cases). The plaintiffs filed a third amended complaint and a motion for class certificationand on April 25, 2007, the court denied, without prejudice, plaintiffs’ motion for class certification. On June 29, 2007, PEC filed a motion to dismiss the proceeding for failure to join a necessary party. Plaintiffs filed an amended complaint on July 11, 2007. Subsequently, PEC's motion to delay responding to the amended complaint until the court rules on the motion to dismiss was granted. Management cannot predict the outcome of this litigation and has not recorded a liability associated with this contingency. Builders Class Action In June 2005, a purported class action was filed against PEC and its utility subsidiaries, including NSG, by Birchwood Builders, LLC in the Circuit Court of Cook County, Illinois alleging that NSG was fraudulently and improperly charging fees to customers with respect to utility connections, disconnections, reconnections, relocations, extensions of natural gas service pipes and extensions of distribution natural gas mains and failing to return related customer deposits.NSG filed two motions to dismiss the lawsuit. On January 25, 2007, the judge entered an order dismissing the complaint, but allowing the plaintiffs the option of filing an amended complaint (except as to the plaintiffs’ seeking of declaratory relief, which was dismissed with prejudice).The judge also ruled that the plaintiffs could file their claims directly with the ICC. On June 28, 2007, plaintiffs filed an amended complaint with the Circuit Court. NSG responded by filing a motion to dismiss and is awaiting a decision on this motion. NSG continues to believe it has meritorious defenses and intends to vigorously defend against the class action lawsuit.Management cannot predict the outcome of this litigation and has not recorded a liability associated with this contingency. NOTE 9COMPREHENSIVE INCOME SFAS No. 130, “Reporting Comprehensive Income,” requires the reporting of other comprehensive income in addition to net income (loss).Total comprehensive income includes all changes in equity during a period except those resulting from investments by NSG's shareholder and distributions to NSG's shareholder.NSG’s total comprehensive income (loss) is: Three Months Ended September 30, Nine Months Ended September 30, (Millions) 2007 2006 2007 2006 Net income (loss) $ (1.3 ) $ (1.4 ) $ 4.9 $ 12.4 Minimum pension liability adjustment, net of tax of $0, $(1.5), $0 and $(1.5) - 2.2 - 2.2 Total comprehensive income (loss) $ (1.3 ) $ 0.8 $ 4.9 $ 14.6 - 18 - NOTE 10 EMPLOYEE BENEFIT PLANS The following table provides the components of NSG's share of net periodic benefit cost for benefit plans sponsored by PEC for the three- and nine-month periods ended September 30, 2007 and 2006: Other Postretirement Pension Benefits Benefits Three Months Ended September 30, (Millions) 2007 2006 2007 2006 Service cost $ 0.3 $ 0.4 $ 0.2 $ 0.1 Interest cost 0.4 0.4 0.2 0.1 Expected return on plan assets (0.3 ) (0.3 ) - - Amortization of: Net transition (asset)/obligation - Prior service cost 0.1 - - - Net actuarial (gain)/loss 0.1 0.1 - 0.1 Net periodic benefit cost 0.6 0.6 0.4 0.3 Effect of lump sum settlements upon retirement (0.1 ) 0.2 - - Net benefit cost $ 0.5 $ 0.8 $ 0.4 $ 0.3 Other Postretirement Pension Benefits Benefits Nine Months Ended September 30, (Millions) 2007 2006 2007 2006 Service cost $ 1.0 $ 1.2 $ 0.5 $ 0.4 Interest cost 1.3 1.2 0.6 0.4 Expected return on plan assets (0.9 ) (1.0 ) (0.1 ) (0.1 ) Amortization of: Net transition (asset)/obligation - - 0.1 0.1 Prior service cost 0.1 0.1 - - Net actuarial (gain)/loss 0.2 0.4 0.1 0.2 Net periodic benefit cost 1.7 1.9 1.2 1.0 Effect of lump sum settlements upon retirement 0.3 0.5 - - Net benefit cost $ 2.0 $ 2.4 $ 1.2 $ 1.0 Retiring employees have the option of receiving retirement benefits in the form of an annuity or a lump sum payment.NSG follows SFAS No. 88, "Employer's Accounting for Settlements and Curtailments of Defined Benefit Plans and for Termination Benefits" ("SFAS No. 88"), to account for unrecognized gains and losses related to the settlement of its pension plans' projected benefit obligations ("PBO").During the three-and nine-month periods ended September 30, 2007 and 2006, a portion of each pension plan's PBO was settled by the payment of lump sum benefits, resulting in a settlement cost under SFAS No. 88. Under the provisions of SFAS No. 71, amounts otherwise charged/credited to other comprehensive income upon application of SFAS No. 158,"Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)" ("SFAS No. 158"), should be recorded as a regulatory asset or liability if the utility has historically recovered or currently recovers pension expense under SFAS No. 87, “Employers’ Accounting for Pensions”, and other postretirement benefit expense under SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions,” in rates and there is no negative evidence that the existing regulatory treatment will change.In accordance with SFAS No. 71, NSG recorded in regulatory assets and regulatory liabilities the net impact of recognizing the funded status of its plans upon implementation of SFAS No. 158 on December 31, 2006. - 19 - The amount of pension and other postretirement benefit costs deferred as a net regulatory asset at September30,2007 was $11.0 million and $2.7 million, respectively. Deferred amounts are expected to be recovered in rates over the employees' average remaining service period. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.During the nine month period ended September 30, 2007, NSG made contributions of less than $0.1 million. NSGdoes not expect to make additional contributions to either its pension plans or its other postretirement benefit plans during the year ending December 31, 2007. NSGalso has defined contribution plans that allow eligible employees to contribute a portion of their income in accordance with specified guidelines.NSG matches a percentage of the employee contribution up to certain limits.The cost of the NSG matching contribution to the plans totaled $0.1 millionfor each of the three-month periods ended September 30, 2007 and 2006, and $0.2 million for each of the nine-month periods ended September 30, 2007 and 2006. NOTE 11REGULATORY ENVIRONMENT Merger The PEC merger with WPS Resources Corporation was consummated effectiveFebruary 21, 2007.Pursuant to the merger agreement, management of both companies jointly selected Integrys as the new name for the combinedcompany.NSG and PGL are wholly-owned by PEC. On February 7, 2007, the ICC approved the merger by accepting an agreed upon order among the active parties to the merger case. The order included Conditions of Approval regarding commitments by the applicants to: · provide certain reports, · maintain NSG's operation and maintenance and capital budgets at recent levels, · file a plan for formation and implementation of a service company, · accept certain limits on the merger-related costs that can be recovered from ratepayers, and · not seek cost recovery for any increase in deferred tax assets that may result from the tax treatment of the NSG storage gas inventory in connection with closing the merger. The Conditions of Approval also include commitments with respect to the pending rate cases of PGL and NSG. These are the inclusion of merger synergy savings of $1.6 million at NSG in the proposed test year, the recovery of $0.8 million at NSG of the merger-related costs in the test year (reflecting recovery of $4.2 million for NSG of costs over 5 years), proposing a combined PGL and NSG $7.5 million energy efficiency program which will be contingent on receiving cost recovery in the rate case orders, and filing certain changes to the small volume transportation service programs. Finally, the order provides authority for PGL and NSG to recover from ratepayers in a future rate case after the pending rate cases up to an additional $9.9 million of combined merger costs, for a maximum potential recovery of $44.9 million. PGL and NSG must demonstrate in the future that merger synergy savings realized have exceeded the merger costs. As of September 30, 2007, the regulatory asset balance representing NSG merger costs to be recovered totaled $1.7 million. - 20 - Rate Case On March 9, 2007, NSG filed a request with the ICC to increase natural gas rates for NSG by $6.3 million on an annual basis for 2008. The proposed rate increase is required to allow NSG to recover its current cost of service and to provide a reasonable rate of return on its equity investment. The filing includes an 11.06% return on common equity and a common equity ratio of 56% in its regulatory capital structure. NSG has also proposed three "riders" that would allow changes in costs to be passed through between rate cases. The three riders are: · a "decoupling" mechanism that would allow NSG to adjust rates going forward to recover or refund the difference between actual recovered non-gas cost revenue and authorized non-gas cost revenue; · a mechanism to recover the gas cost portion of uncollectible expense based on current gas prices; and · a mechanism to recover $1.1 million of energy efficiency costs under a program to be approved by the ICC. The rate case process in Illinois requires receipt of a written order from the ICC within 11 months from the date of filing, which would be February 5, 2008.On June 29, 2007, the ICCstaff filed its direct testimony and on July 24, 2007, filed supplemental direct testimony on one issue in the PGL and NSG rate cases, which have been consolidated.The return on common equity recommended by the ICC staff for NSG was 9.5%.The ICC staff opposed the proposed riders to address specific costs and revenues between rate cases, but offered alternative proposals for each rider if the ICC decides to approve the riders.Intervenors also filed direct testimony on June 29, 2007 and July 3, 2007.In its rebuttal testimony, NSG changed its requested revenue requirement increase to approximately $4.25 million. On September 5, 2007, NSG filed surrebuttal testimony, changing the requested revenue requirement increase to approximately $3.5 million.The reductions from the original request were primarily to reflect more current information on capital spending and natural gas price sensitive expenses.Hearings were held in Chicagofrom September 10 through September 17, 2007.Briefs were filed on October 12, 2007.Reply briefs and a draft order were filed October 23, 2007.The ICC staff's initial brief proposed a decrease of $1.4 million for NSG. The administrative law judges are expected to file a proposed order on November 20, 2007 with exceptions due December 10, 2007 and replies to exceptions due December 17, 2007. NOTE 12SEGMENTS OF BUSINESS Prior to the PEC merger, NSG reported all of its utility and non-utility operations within the Gas Distribution segment and reported general corporate allocations to it under the Corporate and Other segment. - 21 - Effective with the quarter ended March 31, 2007, NSG’s results of operations, including allocations for corporate activities, are reported in the Gas Utility segment with non-utility operations reported in the Other segment. Corresponding items for the prior year have been restated for the change in segment reporting. No material items were reportable for the Other segment for either period. Segments of Business Gas NSG (Millions) Utility(1) Other(2) Consolidated Three Months Ended September 30, 2007 Revenues $ 22.9 $ - $ 22.9 Operating expenses 24.3 - 24.3 Operating (loss) (1.4 ) - (1.4 ) Net (loss) (1.3 ) - (1.3 ) Three Months Ended September 30, 2006 Revenues $ 22.3 $ - $ 22.3 Operating expenses 23.8 - 23.8 Operating (loss) (1.5 ) - (1.5 ) Net (loss) (1.4 ) - (1.4 ) Nine Months Ended September 30, 2007 Revenues $ 192.6 $ - $ 192.6 Operating expenses 183.0 - 183.0 Operating income 9.6 - 9.6 Net income 4.9 - 4.9 Nine Months Ended September 30, 2006 Revenues $ 174.8 $ - $ 174.8 Operating expenses 152.7 - 152.7 Operating income 22.1 - 22.1 Net income 12.4 - 12.4 (1) Includes only utility operations. (2) Nonutility operations are included in the Other column. Amounts for all categories rounded to less than $0.1 million. NOTE 13NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” ("SFAS No. 157").SFAS No. 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and states that a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. The standard eliminates the current requirement for deferring "day one" gains on energy contracts that are not evidenced by quoted market prices or other current market transactions. The standard will be effective for NSG beginning January 1, 2008. NSG is currently evaluating the impact that SFAS No. 157 will have on its financial statements. - 22 - In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities."This standard permits entities to choose to measure many financial instruments and certain other items at fair value, following the provisions of SFAS No. 157.Included within the scope of the standard are all recognized financial assets and financial liabilities, except consolidated investments, consolidated interests in a variable interest entity, obligations for pension and certain other benefits, leases, and financial instruments that are classified as a component of shareholder's equity. Also included in the scope of the standard are firm commitments that would otherwise not be recognized at inception and that involve only financial instruments, nonfinancial insurance contracts and warranties that the insurer can settle by paying a third party to provide those goods or services, and host financial instruments resulting from separation of an embedded nonfinancial derivative instrument from a nonfinancial hybrid instrument.SFAS No. 159 is effective for NSG beginning January1, 2008.NSG does not anticipate electing the fair value option for any eligible items at the January 1, 2008 adoption date.
